DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 16-24, drawn to an electrochemical treatment process.
Group II, claim(s) 15, drawn to a metal or alloy product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a metal alloy product, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5057108 (see claim 1; figure 2; col. 4, lines 4-7) as submitted on Applicant's Information Disclosure Statement on 19 April 2021. US’708 discloses the method of electrochemical treating a dulled metal or alloy product.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A: Electrochemical polishing (claim 6); B: anodic pickling (claim 7)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
During a telephone conversation with Chris Rothe on 18 March 2022 a provisional election was made without traverse to prosecute the invention of group I, species A, claims 1-6, 8-14 and 16-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11, 13-14, 16-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty (US 5057108 A) as submitted on Applicant's Information Disclosure Statement on 19 April 2021.
In regards to claim(s) 1, Shetty discloses surface treating an alloy product (abstract, stainless steel part) comprising dulling the surface (shot blasted; abstract; 52, Fig. 2) followed by electrochemical treatment (abstract; 56; Fig. 2).
In regards to claim(s) 2, Shetty discloses grinding (rough ground, abstract) before the dulling.
In regards to claim(s) 3-4, Shetty discloses stainless steel shot is used for blasting (abstract).
In regards to claim(s) 5, Shetty discloses stainless steel shot which is repeated used is spherical (col. 4, lines 14-17), and thus free of corners/edges.
In regards to claim(s) 6, Shetty discloses electropolishing (abstract; 56; Fig. 2).
In regards to claim(s) 10, Shetty discloses passivation (abstract; 58; Fig. 2).
In regards to claim(s) 11, Shetty discloses using nitric acid for passivation (col. 4, lines 45-50).
In regards to claim(s) 13, Shetty discloses a stainless steel part (abstract).
In regards to claim(s) 14, Shetty discloses a stainless steel orthopedic implant device (abstract).
In regards to claim(s) 16, Shetty discloses the part is mass tumbled (col. 4, lines 4-7; i.e. barrel finishing).
In regards to claim(s) 17, Shetty discloses stainless steel shot (52; Fig. 2) which is necessarily ductile and nonbrittle.
In regards to claim(s) 18, Shetty discloses stainless steel shot is used for blasting (abstract).
In regards to claim(s) 19, Shetty discloses stainless steel shot which is repeated used is spherical (col. 4, lines 14-17).
In regards to claim(s) 20, Shetty discloses the stainless steel part is corrosion resistant (col. 1, lines 59-65).
In regards to claim(s) 24, the instant claim limits upon the term intermediate, and the intermediate is an option of three possibilities in claim 14, and thus Shetty’s implant device anticipates the claim.
Claim(s) 1-6, 8, 13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scremin (EP 3272913 A1).
In regards to claim(s) 1, 6 and 13, Scremin discloses surface treating a stainless steel workpiece comprising shot peening and electropolishing (abstract; Fig. 1).
In regards to claim(s) 2 and 16, Scremin discloses belt grinding and/or vibrational tumbling (barrel finishing; Fig. 1).
In regards to claim(s) 3-5 and 17-19, Scremin discloses blasting/peening with spherical stainless steel shot (abstract), which is necessarily ductile and nonbrittle.
In regards to claim(s) 8, Scremin discloses repeating electropolishing ([92]).
In regards to claim(s) 20, Scremin discloses corrosion resistance ([94]).
Claim(s) 1, 3-6, 13-14 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 20170022626 A1) as submitted on Applicant's Information Disclosure Statement on 22 October 2022.
In regards to claim(s) 1, 6 and 13, Fujita discloses surface treating a stainless steel workpiece (abstract) comprising blasting (S10; Fig. 1) and electropolishing (S20; Fig. 1).
In regards to claim(s) 3-5 and 17-19, Fujita discloses blasting with spherical stainless steel shot ([38]), which is necessarily ductile and nonbrittle.
In regards to claim(s) 14 and 22, Fujita discloses a medical instrument ([72]).
In regards to claim(s) 20-21, Fujita discloses corrosion resistant martensitic stainless steel ([4],[35]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scremin in view of Li (US 5378330 A).
In regards to claim(s) 9, Scremin does not explicitly disclose the electropolishing treatment time of 30 to 120 s.
Li pertains to electropolishing stainless steel (example) and is therefore in the same field of endeavor as Scremin.  Li discloses a polishing time of 60-120 seconds (col. 4, lines 31-34).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Scremin with Li’s polishing time because Li teaches such would provide a smooth, polished surface (Li, col. 4, lines 31-39).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty in view of Scremin and in further view of Steckel (US 20120143227 A1).
In regards to claim(s) 12, Shetty does not explicitly disclose packaging the final product.
Scremin pertains to surface treatment of a stainless steel part (abstract) and is therefore in the same field of endeavor as Shetty.  Scremin discloses packaging the part after the treatment is done (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shetty with Scremin’s packaging because the surface treatment achieved on the stainless steel part would need to be preserved over any shipping or handling that would occur and packaging would ensure that the testing that Scremin performed would be maintained to the customer.
However, Shetty in view of Scremin does not explicitly disclose sterilizing.
Steckel pertains to implants (abstract) and is therefore in the same field of endeavor as Shetty.  Steckel discloses sterilizing and packaging of the implant (Example 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Shetty in view of Scremin with Steckel’s sterilizing because sterilization protects a patient from getting an infection.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Saito (US 20130172917 A1).
In regards to claim(s) 23, Fujita does not explicitly disclose that the medical instrument is a surgical instrument.
Saito pertains to electropolishing a medical knife (abstract) and is therefore in the same field of endeavor as Fujita.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Fujita with Saito’s medical knife because Saito teaches such allows for increasing strength of the sharp knife edge (Saito, abstract).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794